DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending and under examination.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based application JP2017-223565 filed in Japan on November 11, 2017. 
The AIA  provides that a foreign priority date can be the effective filing date of a claimed invention. The foreign priority date is the effective filing date of the claimed invention IF – 
the foreign application supports the claimed invention under 112(a), AND 
the applicant has perfected the right of priority by providing (1) a certified copy of the priority application, and (2) a translation of the priority application (if not in English).
The priority application JP2017-223565 is not in English and a translation has not been filed, therefore, effective filing date of the claimed invention is September 26, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) May 20, 2020, July 16, 2020 and July 20, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The claim limitation “human dicalcin” is interpreted as including polypeptides having the amino acid sequence of SEQ ID NO: 1 or having an amino acid sequence having an identity of not less than 80%, preferably not less than 90%, more preferably not less than 95% to the amino acid sequence of SEQ ID NO: 1. Support for this interpretation is found in the specification in paragraph [0013].
The transitional phrase “has” utilized in the phrase “human dicalcin has” in claim 2 is interpreted as open ended synonymous with the transitional phrase comprising. See MPEP §2111.03.
The claim limitation “partial peptide which has one amino acid sequence selected from SEQ ID NOs: 3, 5, 6, 7 and 8” is being interpreted as requiring the full sequence with 100% identity to SEQ ID NOs: 3, 5, 6, 7 and 8 and the same length as SEQ ID NOs: 3, 5, 6, 7 and 8 with no N- and C-terminal additions.
The claim limitation “partial peptide which has the same amino acid sequence selected from SEQ ID Nos: 3, 5, 6, 7 and 8 expect that one or several amino acids are substituted and/or deleted and/or one or several amino acids are inserted and/or added” is being interpreted as follows: The phrase “one or several” means preferably one to three. See paragraph [0014] in the specification. Therefore, the partial peptide at most can have three substitution, three deletion, three insertions and three addition. For example, SEQ ID NO: 3 is 9 amino acid in length. A partial peptide which has the same amino acid sequence selected from SEQ ID NO: 3 except that one or several amino acids are substituted and/or deleted and/or one or several amino acids are inserted and/or added can range in size from 6 -15 amino acids in length where the 15 amino acid sequence includes 3 insertions, 3 additions and 3 substitutions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting a human cancer cell metastasis comprising administering to a human subject an effective amount of human dicalcin and partial peptide thereof wherein the amino acid sequence of the human dicalcin consists of the amino acid sequence set forth in SEQ IDNO: 1 and the partial peptide consists of an amino acid sequence selected from the groups consisting of SEQ ID NOS: 3, 5, 6, 7 and 8 or the partial peptide consists of an amino acid sequence selected from the groups consisting of SEQ ID NOS: 3, 5, 6, 7 and 8 with the exception that one to three amino acids are substituted, deleted, inserted or added and has human cancer cell metastatic inhibitory activity, it, does not reasonably provide enablement for a method of inhibiting a human cancer cell metastasis comprising administering to a human subject an effective amount of human dicalcin and a partial peptide thereof as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d (Fed. Cir. 1988).  Whether undue experimentation is required is not based upon a single factor, but rather is a conclusion reached by weighing many factors (see Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  These factors include, but are not limited to the following:1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
Conclusion: Based on the relevant Wands factors, it is concluded the full scope of the invention as claimed is not enabled because undue experimentation would be needed to make and use the claimed invention with human dicalcin (S100A11) or a partial peptide thereof in inhibiting cancer cell metastasis given that it is known in the prior art that S100A11 promotes cancer cell metastasis. The analysis to support this conclusion is addressed in full below.
The relevant factors are addressed below based on the comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
Breadth of the claims – The specification teaches S100A11 is the mammalian homologous protein of dicalcin. See paragraph [0005]. The specific also teaches the term “human dicalcin” includes human dicalcin having the amino acid sequence of SEQ ID NO:1, or having an amino acid sequence having an identity of not less than 80%, preferably not less than 90%, more preferably not less than 95% to the amino acid sequence of SEQ ID NO: 1. See paragraph [0013]. Therefore, the breadth of the claim encompasses inhibiting cancer cells of any type in a human subject with human dicalcin (S100A11), human dicalcin having the amino acid sequence of SEQ ID NO:1, or having an amino acid sequence having an identity of not less than 80%, preferable not less than 90%, more preferably not less than 95% to the amino acid sequence of SEQ ID NO: 1 or a partial peptide thereof. The partial peptide as claimed encompasses peptides with the amino acid sequence consisting of SEQ ID NOS: 3, 5, 6, 7 and 8 or a consists of an amino acid sequence selected from the group consisting of SEQ ID NOS: 3, 5, 6, 7 and 8 or the partial peptide consists of an amino acid sequence selected from the groups consisting of SEQ ID NOS: 3, 5, 6, 7 and 8 with the exception that one to three amino acids are substituted, deleted, inserted or added and has human cancer cell metastatic inhibitory activity. See claim 3.
The nature of the invention – The nature of the invention is inhibiting cancer cell metastasis with human dicalcin (S100A11), a variant thereof have not less than 80% sequence identity to SEQ ID NO: 1 or a partial peptide thereof.
State of the prior art – The prior and post-filing art teach human S100A11 (decalin) promotes cancer cell metastasis. See for example Meng et al.1, Maletzki et al.2 and Cui et al.3. Meng et al. teach S100A11 expression was positively correlated with the FIGO stage and lymph node metastasis of cervical squamous cell carcinoma patients. See the abstract. Maletzki et al. teach S100A11 has just been identified as a valuable marker for regional lymph node metastasis. See page 9, right col. Cui et al. teach  S100A11 as a tumour promoter in gastric cancer and is implication in tumor metastasis. See the conclusion and background.
The level of predictability in the art -The cancer cell metastasis inhibiting properties of human S100A11 (dicalcin) and partial peptides thereof are unpredictable because human S100A11 is known to promote cancer cell metastasis not inhibit cancer cell metastasis.
The amount of direction provided by the inventor –The inventors demonstrate not all partial peptides of dicalcin inhibit cell metastasis. The specification analyzes partial peptides of mouse dicalcin and the corresponding partial peptides of human dicalcin. It was demonstrated that partial peptides p1 and p3 do not bind cancer cells or inhibit metastasis. See Figure 5-10. The specification shows by example human dicalcin consisting of the amino acid sequence SEQ ID NO: 1 and the partial peptide hDC-p6 inhibit cell invasion. See Fig. 9 and Fig. 12. See paragraphs [0036-0063].
The inventors teach the homolog to the human dicalcin is S100A11. See paragraph [0005] in the specification. Although, the specification describes peptides that inhibit cancer cell metastasis, it is unclear how the human dicalcin and its homolog S100A11 differ such that the function of the peptide in cancer cell metastasis of the human dicalcin is in direct contrast to the function of S100A11 protein. Human dicalcin consisting of SEQ ID NO: 1 share 104 of the 105 amino acids of human S100A11. The only difference is the N-terminal methionine which is typically process removed by cleavage in eukaryotes. Therefore, it unclear how the human dicalcin described in the instant specification and S100A11 differ so greatly in their involvement in cancer cell metastasis. 
Working Examples – The examples analyzed the properties of both mouse and human dicalcin and partial peptides thereof. The examples demonstrate mouse dicalcin and some of the partial peptides p2, p5, p5, p6 and p8 inhibit cell invasion. See Figure 6. Partial peptides p1 and p3 did not bind to the cancer cells or inhibit cell invasion. See Figure 5-10. The examples demonstrate human dicalcin consisting of the amino acid sequence set forth in SEQ ID NO: 1 and the partial peptide thereof referred to as hDC-p6 reduce cancer cell invasion with statistical significance and therefore, inhibits many cancer cells from invasion when compared to the control. See Figures 9, 12-1 12-3 The Examples also demonstrate in vivo activity of hDC-6 in reducing cell metastasis. See Figures 15-1A, 15-1B
Level of Skill – The level of skill is high, most like a person with an advanced degree in the biological sciences and medicine.
Therefore, claims 1-4 are not enabled for the full scope of the invention as claimed.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The method of claims 1-4 are directed to inhibiting inhibit a human cancer cell metastasis by administering an effective amount of human dicalcin or a partial peptide thereof to a human subject. The specification describes the term human dicalcin may be human dicalcin having the amino acid sequence of SEQ ID NO: 1 or having an amino acid sequence having an identity of not less than 80%, preferably not less than 90%, more preferably not less than 95% to the amino acid sequence of SEQ ID NO: 1.
The claim is directed to the use of a genus of peptides to inhibit cancer cell metastasis. Applicants reduced to practice 6 peptides within the claimed genus. That is, human dicalcin consisting of SEQ ID NO: 1 and the partial peptides represented by SEQ ID Nos: 3, 5, 6, 7 and 8.
With regard to human dicalcin, the prior art demonstrates that human dicalcin (S100A11 protein) promotes cancer metastasis, not inhibit cancer cell metastasis. See Meng et al.4, Maletzki et al.5 and Cui et al.6. The teachings in the prior art contrast the data demonstrated in the specification. There is no teaching in the specification or in the prior art that describe what feature of human dicalcin (S100A11) contributes to the inhibitory property Applicants claimed or what core amino acids are require to have the inhibitory property. Based on the description, the skilled artisan would be unable to determine which human dicalcin encompassed by the claims inhibit metastasis from those human dicalcins that do not inhibit metastasis. 
With regard to partial peptides of dicalcin, the specification shows partial peptides of dicalcin also do not bind cancer cells. See Figure 5-10. Similar to the lack of teaching related to human dicalcin, the specification and the prior art do not teach a core structure or motif that is shared amongst the genus of partial peptides that is related to cancer cell metastasis inhibition.
Given the teachings in the prior art and the in the specification, the artisan of ordinary skill would conclude the specification fails provide adequate written description support for the full scope of the claimed invention. The artisan would conclude that Applicants were in possession of inhibiting cancer cell metastasis with a human dicalcin consisting of the amino acid set forth in SEQ ID NO: 1 and the partial peptides of SEQ ID Nos: 3, 5, 6, 7 and 8. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of determining whether cells are cancer cells or not, the method including detecting binding of human dicalcin or a partial peptide thereof to the cell. 
Question 1: Do the claims fall into a statutory category of invention? Yes, the claims qualify as process claims.
Question 2A: Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?
Prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes, the claims recites human dicalcin which is a natural product (law of nature) as well as a determining step (abstract idea). There is a natural law/correlation recited. The natural law/correlation is between the binding of human dicalcin to cells and the identification of the cells as a cancer cell.
Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? The only additional element in claim 6 is the detection of binding (by any means). The detection step (by any means) of cell binding is considered a generic “data gathering” step since the assessment of whether the cells are cancer cells or not could not be performed without it and claim 6 provides no limitation of how the detection occurs. 
Question 2B: Do the claims amount to significantly more than the judicial exception?
No. The claimed “data gathering” steps of detecting cell binding are routine and conventional. The position is supported by the specification which states “The binding of the human dicalcin or partial peptide thereof to cells may be detected by a conventional method for detection of binding of a protein or partial peptide thereof to cells”. See paragraph [0028].:
In summary, claims 6-9 are rejected under 35 U.S.C. §101 because the claims read on detecting a natural law and/or abstract idea using routine and conventional techniques claimed at a high level of generality with not additional steps required that would amount to significantly more than the judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rammensee et al. (US 2015/0320848 A1; published November 12, 2015).
Rammensee et al. discloses a peptide that consists of the amino acid sequence (SEQ ID NO: 3). See SEQ ID NO: 186. Although Rammensee et al. do not recognize the peptide has human cancer cell metastasis inhibitory activity and binds to a human cancer cell as claimed, the claim is anticipated by the disclosure of the peptide because products of identical chemical composition cannot have mutually exclusive properties. Therefore, because Rammensee et al. disclose the identical peptide as claimed, the properties claimed are necessarily present. In re Spada, 911 F.2s 705, 709, 15 USPQ2d 1655, 1658 (fed. Cir. 1990). See §MPEP 2112.01 (II).
Therefore, the disclosure of Rammensee et al. anticipate the claimed inventions.
Summary
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 6-9 are rejected under 35 U.S.C. 101. Claim 5 and 10 are rejected under 35 U.S.C. 102(a)(1). Claim 1-4 and 6-9 are not rejected under the statutes of prior art.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Meng et al. “S100 Calcium Binding Protein A11 (S100A11) Promotes The Proliferation, Migration And Invasion Of Cervical Cancer Cells, And Activates Wnt/ β-Catenin Signaling”, OncoTargets and Therapy 2019:12 8675–8685.
        2 Maletzki et al, “S100 Proteins as Diagnostic and Prognostic Markers in Colorectal and Hepatocellular Carcinoma”, Hepat Mon. 2012, 16 pages
        3 Cui et al., “Dual effects of targeting S100A11 on suppressing cellular metastatic properties and sensitizing drug response in gastric cancer”, Cui et al. Cancer Cell Int (2021) 21:243
        4 Meng et al. “S100 Calcium Binding Protein A11 (S100A11) Promotes The Proliferation, Migration And Invasion Of Cervical Cancer Cells, And Activates Wnt/ β-Catenin Signaling”, OncoTargets and Therapy 2019:12 8675–8685.
        5 Maletzki et al, “S100 Proteins as Diagnostic and Prognostic Markers in Colorectal and Hepatocellular Carcinoma”, Hepat Mon. 2012, 16 pages
        6 Cui et al., “Dual effects of targeting S100A11 on suppressing cellular metastatic properties and sensitizing drug response in gastric cancer”, Cui et al. Cancer Cell Int (2021) 21:243